Citation Nr: 1412419	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran had active service from June 1965 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disorder that he claims had its onset during service.  He has provided some evidence of both current diagnoses and an incident in service. 

Service treatment records show the Veteran was treated for a history of low back pain, including on one occasion after some heavy lifting.  See service treatment records dated June 30, 1965 and July 19, 1966.  He continued to serve until his separation in February 1967, and at that time specifically denied a history of recurrent back pain.  In July 1974, several years after service discharge, the Veteran was afforded a VA examination, which is negative for any specific back complaints and none are documented.  

The claims folder shows the initial evidence of objective back findings following a motor vehicle accident 40 years later.  At that time a radiographic report showed a compression fracture of T-12 and mild narrowing of the L5-S1 disc space.  See radiographic report from Centro Medico Wilma N. Vazquez dated June 1, 2007.  Other radiological findings include intervertebral disc bulges with arthrosis of the facet joints at L2-3 to L5-S1 and mild degenerative changes of the lumbar spine.  See CT Scan from Levittown Advanced MRI & CT Services dated June 18, 2007 and VA X-ray report dated January 24, 2008.  
During VA examination in October 2008, the Veteran reported a history of low back pain since service.  The examiner diagnosed lumbar strain and lumbar spondylosis, but did not provide opinion addressing the etiology or likely time of onset of these conditions.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case the Board has no discretion and must remand this matter for a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated him for his lumbar spine and that are not already in the claims file.  The Board is particularly interested in records of such treatment that the Veteran may have received for his lumbar spine since March 2012.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained.  

The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including X-rays, are to be performed, and the examiner should review the results of any testing prior to completing the report. 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed compression fracture of T-12, mild narrowing of the L5-S1 disc space, intervertebral disc bulges with arthrosis of the facet joints at L2-3 to L5-S1, mild degenerative changes of the lumbar spine--as well as any other back disorder shown on current examination-had their clinical onset or are otherwise related to the Veteran's military service. 

In rendering this opinion, the examiner must address the Veteran's in-service episodes of back pain, his assertions of back pain since service, and the intervening motor vehicle accident in 2007.  The examiner should indicate what, if any, relationship that post-service back injury in 2007 has to his current lumbar spine disabilities.  The examiner is advised that the Veteran is competent to report onset, frequency, and severity his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate claim.  If this benefit is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

